NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-2109
                                       ___________

                                     COREY LANE,
                                              Appellant

                                             v.

                            THE STATE OF NEW JERSEY
                       ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 16-cv-08948)
                      District Judge: Honorable John M. Vazquez
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 February 15, 2018
             Before: JORDAN, RESTREPO and SCIRICA, Circuit Judges

                            (Opinion filed February 16, 2018)
                                      ___________

                                        OPINION*
                                       ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Corey Lane appeals from an order of the United States District Court for the

District of New Jersey, denying his motion for a preliminary injunction. We will affirm

the District Court’s judgment.

       Lane filed a complaint against the State of New Jersey, concerning matters related

to his parental rights. In March 2017, Lane filed a motion for a preliminary injunction,

asking the court to “enforce my unsupervised visits and my unsupervised physical

custody of [his] 4 children.” Dkt. #18. Lane’s certificate of service stated that he had

filed and served a “Statement that No Brief is Necessary” in connection with the motion,

see Dkt. #18-4, but the docket does not reflect any such document. The State replied,

arguing that Lane’s motion failed because he had failed to file a brief or a statement that

no brief was necessary, under L. Civ. R. 7.1(d)(1). The State argued in the alternative

that Lane’s motion should be denied under the Rooker-Feldman doctrine.1 A few days

later, Lane filed a motion for default judgment; the fourth attachment to that motion (Dkt.

#28-4) was a letter apparently intended to be his reply to the State’s opposition to his

preliminary injunction motion.

       In an order entered April 7, 2017, the District Court denied the preliminary

injunction motion, stating that Lane had failed “to present any evidence or argument to

establish the four elements” required to warrant a preliminary injunction, and that the



1
 D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Tr. Co., 263
U.S. 413 (1923).

                                              2
statements in his “declaration” were not sufficient to warrant emergent relief. Dkt. #30.

The opinion also stated that Lane had not filed a reply brief. Less than a week later, Lane

filed a “Motion for New Trial; Altering or Amending a Judgment,” citing Rule

59(a)(1)(b), (a)(2), and (b) of the Federal Rules of Civil Procedure.2 Dkt. #35. A few

days later, he filed a motion to amend his Rule 59 motion. Dkt. #37. On May 16, 2017,

Lane filed a notice of appeal, seeking to appeal the District Court order denying his

motion for a preliminary injunction. A Magistrate Judge purported to deny Lane’s Rule

59 motions in letter orders entered August 8 and 9, 2017.3 After our Clerk entered an

order noting that the District Court had not yet decided Lane’s Rule 59 motions, the

District Court denied the motions on November 21, 2017. Lane did not appeal from that

order.




2
  Both the Magistrate Judge and the District Court denied his Rule 59 motions because
there had not been any trial. But because Lane is proceeding pro se, we liberally construe
his motion as seeking relief under Fed. R. Civ. P. 59(e), i.e., seeking to have the District
Court alter or amend its order denying his motion for a preliminary injunction. See
Lichtenberg v. Besicorp Grp. Inc., 204 F.3d 397, 400 (2d Cir. 2000) (“[A]n interlocutory
order granting a preliminary injunction is a judgment within the meaning of the rule
4(a)(4) provision relating to a motion under Rule 59 to alter or amend the judgment.”)
(internal quotation marks omitted).
3
 See 28 U.S.C. § 636(b)(1)(A) (magistrate judge may not “hear and determine” a
“motion for injunctive relief”). Thus, the Magistrate Judge’s order here could only be
construed as a report and recommendation to the District Court judge, see § 636(b)(1)(B),
which the judge could then “accept, reject, or modify, in whole or in part,” considering
any objections by the parties, see § 636(b)(1). Because the Magistrate Judge’s order was
merely a recommendation, it was not an appealable decision and did not have the “force
of law.” Cont’l Cas. Co. v. Dominick D’Andrea, Inc., 150 F.3d 245, 250 (3d Cir. 1998).

                                             3
       We have jurisdiction to review the District Court’s order entered on April 7, 2017,

denying Lane’s motion for a preliminary injunction. 28 U.S.C. § 1292(a)(1). Lane’s

notice of appeal was not filed within 30 days of that order, see Fed. R. App. P.

4(a)(1)(A), but his timely Rule 59 motion to alter or amend the judgment tolled the time

for him to file a notice of appeal, see Fed. R. App. P. 4(a)(4)(A)(iv).4 Lane’s notice of

appeal then became effective to appeal the April 7 order once the District Court denied

his Rule 59 motions. See Fed. R. App. P. 4(a)(4)(B)(i).5 We do not, however, have

jurisdiction to consider the District Court’s order denying his Rule 59 motions, as Lane

did not file a notice of appeal from that order. See Fed. R. App. P. 4(a)(4)(B)(ii).

       We “review the denial of a preliminary injunction for an abuse of discretion, an

error of law, or a clear mistake in the consideration of proof,” applying plenary review to

underlying legal determinations and reviewing factual findings for clear error. Kos

Pharm., Inc. v. Andrx Corp., 369 F.3d 700, 708 (3d Cir. 2004) (internal quotations

omitted). To obtain a preliminary injunction, the moving party must establish: “(1) a

likelihood of success on the merits; (2) that [he] will suffer irreparable harm if the

injunction is denied; (3) that granting preliminary relief will not result in even greater


4
 Lane has filed two motions asking us to continue to stay this appeal, because the
District Court had not yet ruled on a Motion for Entry of Judgment he filed under Fed. R.
Civ. P. 54(b). But the pendency of that motion does not affect the appealability of the
order denying his motion for a preliminary injunction. See Fed. R. App. P. 4(a)(4)(A).
His motion and amended motion seeking a continued stay are thus DENIED.
5
  Lane’s motions dated December 18, 2017, January 16, 2018, and January 18, 2018, and
Appellee’s motion to lift the stay, are GRANTED to the extent that the appeal is no
longer stayed. To the extent those motions seek other relief, they are DENIED.

                                              4
harm to the nonmoving party; and (4) that the public interest favors such relief.” Id. “A

party seeking a mandatory preliminary injunction that will alter the status quo bears a

particularly heavy burden in demonstrating its necessity.” Acierno v. New Castle

County, 40 F.3d 645, 653 (3d Cir. 1994). We have stated that “[p]reliminary injunctive

relief is an extraordinary remedy and should be granted only in limited circumstances.”

Kos Pharm., Inc., 369 F.3d at 708 (internal quotation marks omitted). “[W]e may affirm

the district court on grounds different from those relied on by the district court.” In re

Mushroom Transp. Co., 382 F.3d 325, 344 (3d Cir. 2004).

       As noted, the District Court determined that Lane had failed to meet his burden of

establishing the four elements for injunctive relief, as he failed to file a brief, and the

personal declaration he included with his motion also fell short. We agree. While the

District Court did not consider Lane’s reply brief,6 we conclude that even if it had done

so, Lane did not meet his heavy burden of showing that the extraordinary relief of a

preliminary injunction was warranted.

       In his reply brief, Lane tried to refute the State’s argument that the Rooker-

Feldman doctrine barred his requested injunctive relief. The Rooker-Feldman doctrine

deprives federal district courts of jurisdiction over lawsuits that essentially seek appellate

review of state-court judgments. See Great W. Mining & Mineral Co., 615 F.3d 159, 165

(3d Cir. 2010). There are four requirements for the Rooker-Feldman doctrine to apply:


6
  We consider only Lane’s initial reply brief, Dkt. #28-4, as it was the only one filed
before the District Court rendered its decision. We note for Lane’s information, however,
that we can conceive of no possible connection between the provisions of 28 U.S.C.
§ 2254 and child custody determinations.
                                               5
“(1) the federal plaintiff lost in state court; (2) the plaintiff ‘complain[s] of injuries caused

by [the] state-court judgments’; (3) those judgments were rendered before the federal suit

was filed; and (4) the plaintiff is inviting the district court to review and reject the state

judgments.” Id. at 166 (quoting Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544
U.S. 280, 284 (2005)) (alterations in original). As the State argued here, an order

attached to Lane’s complaint indicated that Lane “lost” on the issue of physical custody

of his children; the order also “restrained [Lane] from all unsupervised contact with the

minor children.” Dkt. #1 at 39. Lane was clearly complaining of the injuries caused by

the judgment—he directly challenged the provision that he not be allowed unsupervised

visits with his children, and he was explicitly asking the District Court to overturn that

portion of the ruling. Lane argued in his reply brief that the Rooker-Feldman doctrine did

not bar relief, because the State of New Jersey and its “adjunct law enforcement officers

abandoned their judicial role and functions by resulting to an improper motive behind

their decision to infringe on the bond between my children and I,” see Dkt. #28-4 at 1,

but his conclusory statement did not rebut the State’s persuasive argument that Rooker-

Feldman applied.

       For the foregoing reasons, we thus will affirm the District Court’s denial of

preliminary injunctive relief.




                                                6